DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they contain words and not reference numbers. In the specification, parts should have a reference number, example: decking frame 10, which would allow someone to look at the drawing for that part by the number.  Please see cited references.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 

(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not 
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and 
Claim 1 recites the limitation "the decking" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  Should be - -a decking- - for it is the first time it is mention in the claim.  
	Claim 6, “the said decking frame” line 1-2  “the said” is redundant only need - -the - -or - -said- -.  This is used in multiple claims of applicant please correct all.
	Claim 4, multiple dependency, claim can only depend from one claim, and should not mention other claims as applicant did in the last line of claim 4.  
	Claim 7, is multiple sentences, please see above claims are to be one sentence each.
	Claim 9, doesn’t depend from any claim, but isn’t written in independent form, Examiner is interpreting it to depend from claim 7.
	Please use references cited as a guide to see how claims should be written.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2009/0217600 to De Azambuja
Re Claim 1-9, as best understood by the Examiner, De Azambuja discloses the method of increasing a living area at a similar standing and walk around height, at substantially the same floor level throughout the living area (Figure 9) of new or to be manufactured or used or retrofitted into existing a caravan, trailer (figure 2), motorhome or campervan, the method comprising: providing a frame (24)  which is a full substantially square or rectangular frame, with four sides, two substantially horizontal and two substantially vertical; providing the frame to structurally support, to enclose, accommodate and hinge a rigid decking (56), pivoting on a substantially horizontal axis from the base of the frame, with supporting legs (50); providing the decking that becomes a side wall of one or both sides of the caravan body in the folded substantially vertical position (see figures); positioning two rigid swing-out side walls (54) within the frame (24), swinging out over the decking area (52) on hinges from the frame pivoting on a substantially vertical axis swinging out to each end of the decking area; positioning a rigid front wall hinged to the front of the said rigid decking and swinging upward to a substantially vertical position; 
providing the said frame and the said decking, when the said side wall of the caravan body within the frame is lowered creating the said deck, leaving an open area substantially the size and dimensions of the said frame, inserted, designed or built into new to be manufactured or used/existing caravans, trailers, motorhomes or campervans (see figures). 
Re Claim 2, De Azambuja discloses a roof and floor completing the frame made of construction material engineered to support the weight of building materials used being all or some of these components: the decking, the side walls, the front wall, awning or rigid roof, the decking floor and decking leg supports (50) are made from caravan construction materials (this is obvious, unless you are trying to claim some new and inventive material) used in building or modifying caravans, trailers, motorhomes or campervans.
	Re Claim 3. De Azambuja discloses wherein the frame structurally supports and accommodates: coil springs, special hinges, actuators, winches (68), motors, gas struts, hinges, winches to allow for ease of lowering, unfolding, raising the decking wall, side walls, front wall, leg supports (50) for the deck.

	Re Claim 5, De Azambuja a windbreaker (front wall), full height unit for storage or other purposes, at the front over the drawbar and the storage under the floor (discloses ladder storage under floor 56) which is substantially the same level as the top of the wheel arches and the bottom of the said frame stores other equipment for personal requirements.
	Re Claim 6, De Azambuja discloses wherein the said supporting legs (50), the said decking frame and said deck floor has the strength to support the weight of people, furnishings and equipment in each additional living area (see figure 9).
	Re Claim 7, De Azambuja discloses an apparatus (20) being a frame to increase a living area at a similar standing and walk around height, at substantially the same floor level throughout the living area of new/to be manufactured or used/retrofitted into existing a caravan, trailer, motorhome or campervan comprising of: a frame which is a full substantially square or rectangular, with four sides, two substantially horizontal and two substantially vertical during manufacture or by adapting, strengthening an existing frame or built independently and inserted, attached into an existing caravan, trailer, campervan or motorhome; decking that becomes the only side wall of one or both sides of the caravan body in the folded substantially vertical position which when lowered becomes said decking or extended floor with supporting legs; said frame is to structurally support, to enclose, accommodate and hinge a rigid decking, pivoting on a substantially horizontal axis from the base of the frame, with supporting legs (50); two rigid side walls (54) within the said frame, swinging out over the decking area on hinges from the said frame pivoting on a substantially vertical axis swinging out to each end of the decking area; a rigid front wall is hinged to the front of the said rigid decking and swinging upward on a substantially horizontal axis to a substantially vertical position; the said frame and the said decking, when the said side wall of the caravan body within the said frame is lowered creating the said deck, leaving an open area substantially the size 
	
Re Claim 8, De Azambuja discloses base is substantially horizontal, further providing storage (56) under the floor which is substantially the same level as the top of the wheel arches and the bottom of the said frame, with a windbreaker, full height unit for storage or other purposes, at the front over the drawbar (discloses a ladder can be stored in the floor (56).  (this claim should depend from 7 not 1)
	
Re Claim 9, De Azambuja discloses the apparatus of Claim 7, include including said supporting legs (50), the decking frame and flooring  (56) which has the strength to support the weight of people, furnishings (figure 15) and equipment in each additional living area.
Conclusion
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see listed patents to reference how to write a claim. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612